DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/10/20, 12/28/20 and 2/17/21 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-5 in the reply filed on 3/1/2022 is acknowledged.  Claims 6-24 are withdrawn from prosecution.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 3,029,466) to A.W. Guill (hereinafter Guill).
Guill is directed toward an apparatus for forming particles.  Guill discloses at (C1, L10-L16) that the system is an extruder that is configured to cut discrete particles.  Guill discloses at (C2, L19-L29) that in Fig .1 that the conduit is P that has a lumen (center of a conduit) that has an inlet and an outlet where the inlet has a warmer temperature than the outlet that is regulated by a cooling fluid L, where the further the distance from the extruder outlet the lower average temperature of the cooling fluid.  Guill discloses at (C4, L66-L75) that the collector ring has the particles and cooling fluids that collects and directs the particles.  Guill discloses at (C3, L15-L25) that a resin die plate is used to produce the particles as shown in Fig. 2 the outlet has a first larger cross sectional diameter entrance and a smaller cross sectional diameter exit that exits directly into the lumen of the conduit.  Guill discloses at (C1, L27-L40) that a heating fluid of steam is coupled via conduit 25 (Fig. 2) to the conduit inlet heating the extruder orifice outlet.  .

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 3,029,466) to A.W. Guill (hereinafter Guill).
Guill is directed toward an apparatus for forming particles.  Guill discloses at (C1, L10-L16) that the system is an extruder that is configured to cut discrete particles.  Guill discloses at (C2, L19-L29) that in Fig .1 that the conduit is P that has a lumen (center of a conduit) that has an inlet and an outlet where the inlet has a warmer temperature than the outlet that is regulated by a cooling fluid L, where the further the distance from the extruder outlet the lower average temperature of the cooling fluid.  Guill discloses at (C4, L66-L75) that the collector ring has the particles and cooling fluids that collects and directs the particles.  Guill discloses at (C3, L15-L25) that a resin die plate is used to produce the particles as shown in Fig. 2 the outlet has a first larger cross sectional diameter entrance and a smaller cross sectional diameter exit that exits directly into the lumen of the conduit.  Guill discloses at (C1, L27-L40) that a heating fluid of steam is coupled via conduit 25 (Fig. 2) to the conduit inlet heating the extruder orifice outlet.  Guill discloses at (C3, L15-L25) that a heated extruding material is fluidly coupled to the extruder outlet (Fig. 2).  Guill discloses at (C4, L66-L76) that a cold liquid L is delivered to the conduit to cool the particles that co-flows with the carrier fluid and extrudate particles in conduit T (Fig. 2).  Guill discloses in Fig. 2 that the extruder orifice and the conduit lumen appears to fall within a ratio of 1:2 to 1:20.  Guill discloses at (C6, L48-L64) that the extruder orifice is about 0.15 inches and Applicants range is 10 microns to 3,000 microns (0.12 inches) and one skilled in the art would find about 0.15 inches would make 0.12 inches obvous.
it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore one skilled in the art would find it obvious to optimize the orifice diameter of the extruder based on the specific properties of the materials extruded and therefore would be under routine optimization.  Furthermore the length of conduit T being 5 cm to 35 cm is also under optimization of the conduit length.    One can not show criticality of such dimensions as there is no material being extruded claimed that would need those dimensions in order to fall under being critical.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Guill that forms a prime facie case of obviousness to produce a system that reads on claims 1-5.  

   Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766